The plaintiff in error, hereinafter referred to as the defendant, was convicted on a charge of selling intoxicating liquor and was sentenced to pay a fine of $50 and costs, and be confined in the county jail for 30 days. From which judgment and sentence the defendant has appealed to this court. *Page 332 
The substance of the testimony on behalf of the state shows that C.T. Barton bought a half pint of whisky from the defendant, Barton identifying the defendant as the party from whom he bought the half pint of whisky. The defendant denies she sold the witness Barton the half pint of whisky, or any other quantity of whisky.
Several errors have been assigned by the defendant as grounds for a reversal of this case. Upon a careful study of the record, we fail to find any error possessing sufficient merits to warrant a reversal. There is a direct conflict in the testimony, and this court has so often held that, where there is a conflict in the testimony, if there is any competent testimony to sustain the verdict it would not set the verdict aside, that it is not deemed necessary to cite authorities.
The evidence is sufficient to sustain the judgment. Finding no errors in the record sufficient to warrant a reversal, the judgment is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.